Name: Council Regulation (EC) No 2471/96 of 20 December 1996 amending Regulation (EC) No 789/96 opening and providing for the administration of autonomous Community tariff quotas for certain fishery products (1996)
 Type: Regulation
 Subject Matter: EU finance;  tariff policy;  fisheries
 Date Published: nan

 24. 12. 96 EN Official Journal of the European Communities No L 335/ 11 COUNCIL REGULATION (EC) No 2471 /96 of 20 December 1996 amending Regulation (EC) No 789/96 opening and providing for the administration of autonomous Community tariff quotas for certain fishery products (1996) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community and, in particular, Article 28 thereof, Having regard to the proposal from the Commission , Whereas, by Regulation (EC) No 789/96 ('), the Council opened, for 1996, Community tariff quotas for certain fishery products; whereas the volume of the quota for cod (Order No 09.2753) should be increased, HAS ADOPTED THIS REGULATION: Article 1 In Regulation (EC) No 789/96, the table shown in the Annex shall be replaced, for Order No 09.2753, by the table shown in the Annex to this Regulation . Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 December 1996 . For the Council The President S. BARRETT ANNEX Order No CN code Taric Subdivision Description of goods Amount of quota (in tonnes) Quota duty (% ) 09.2753 ex 0302 50 10 20 Cod (Gadus morhua, Gadus ogac, Gadus macroce ­ 60 000 (') 4,5 ex 0302 50 90 11 phalus) and fish of the genus Boreogadus saida, 91 excluding, livers , roes , presented fresh, chilled or ex 0302 69 35 10 frozen , for processing (a) (b) ex 0303 60 1 1 10 ex 0303 60 19 10 ex 0303 60 90 10 \ ex 0303 79 41 10 I l (') Of which the last 10 000 tonnes are intended exclusively for drying and salting. ') OJ No L 108 , 1 . 5. 1996, p. 8 .